Scudder, P.J., and Martoche, J. (dissenting).
We respectfully dissent inasmuch as we agree with defendant that a new trial is warranted based upon the failure of Supreme Court to poll the jury. There is no question that defense counsel unequivocally requested that the jury be polled and, in our view, the court had an absolute duty to rule on that request. In response to defense counsel’s request, the court stated, “Jury be polled, they have signed. They have each individually signed.” Defense counsel thereafter responded, “Okay. All right. Thank you.” We conclude that it was unnecessary for defense counsel to make a formal exception to the ruling of the court (see CFLR 4017). Even if we were to agree with the majority that the court’s response to the request of defense counsel was equivocal, we cannot conclude that defendant waived his contention based on the subsequent response of defense counsel. A party has an absolute right to have the jury polled and that right exists unless the party “ ‘has expressly agreed to waive that right’ ” (Duffy v Vogel, 12 NY3d 169, 174 [2009]). Any ambiguity in the court’s response should not be held against defense counsel, and her statement does not constitute a clear and express abandonment of her original request. Thus, we view the exchange between defense counsel and the court as ambiguous at best, and we resolve the ambiguity in favor of defense counsel, who made a clear and direct request to have the jury polled. We would therefore reverse the judgment, grant defendant’s post-trial motion, set aside the verdict and grant a new trial. Fresent — Scudder, EJ., Centra, Feradotto, Gorski and Martoche, JJ.